Case 1:20-cv-00027-SPW Document 17 Filed 06/04/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

AMANDA NOEL, and JOSEPH
NOEL,

Plaintiffs,
vs.

BAYER CORPORATION; BAYER
A.G.; BAYER PHARMA A.G.;
BAYER HEALTHCARE, LLC;
BAYER ESSURE, INC. fi/k/a
CONCEPTUS, INC.; and BAYER
HEALTHCARE
PHARMACEDTIALS, INC.,

Defendants.

 

 

CV 20-27-BLG-SPW

ORDER

Defendants, Bayer Corporation, Bayer HealthCare LLC, and Bayer

HealthCare Pharmaceuticals, Inc., move for the admission of Christopher A.

Eiswerth to practice before the Court in the above captioned matter with Lee

Mickus of Denver, Colorado designated as local counsel. The motion complies

with Local Rule 83.1(d), and plaintiffs do not object.

IT IS SO ORDERED that Defendants’ Unopposed Motion to admit

Christopher A. Eiswerth to appear pro hac vice (Doc. 16) is GRANTED and he is
Case 1:20-cv-00027-SPW Document17 Filed 06/04/20 Page 2 of 2

authorized to appear as counsel with Lee Mickus pursuant to L.R. 83.1(d) in the

above captioned matter.

d
DATED this _. 5 Tay of June, 2020.

Lecoae Pets,

SUSAN P. WATTERS
United States District Judge
